Citation Nr: 1041520	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-39 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 11, 1966, to 
September 23, 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  

The Veteran testified at a hearing before the Board in April 
2010.  

Claims for service connection for an acquired psychiatric 
disability, are construed to be a claim for service connection 
for all diagnosed psychiatric disabilities.  Therefore, the claim 
for PTSD has been recharacterized as it appears on the cover page 
of the instant decision.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is necessary 
before a decision on the merits of the claim can be reached.  

Service connection for PTSD requires that there be medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2010); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor actually 
occurred.   38 C.F.R. § 3.304(f) (2010).  In addition, in cases 
involving claims of personal assault, evidence from sources other 
than the appellant's service records may corroborate the 
Veteran's account of the stressor incident.  38 C.F.R. § 
3.304(f)(4) (2010).

The Veteran contends that he suffers from PTSD as a result of a 
sexual assault which occurred while he was in service.  He 
indicated that he did not report the incident in service or for 
many years thereafter. 

The Veteran has not been sent the necessary notice that relates 
directly to his claim for service connection for PTSD.  38 
U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010).  The RO generally advised the Veteran of the evidence and 
information required to substantiate a claim for entitlement to 
service connection.  However, the Veteran should be specifically 
informed of the type of information or evidence necessary to 
substantiate a claim of service connection for PTSD, and what 
evidence VA would seek to provide and what information or 
evidence the Veteran was to provide.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  That is especially important in claims of 
service connection for PTSD based on personal assault.  Notice of 
the kind of evidence that might corroborate the occurrence of a 
personal assault as noted in 38 C.F.R. § 3.304(f)(4) (2010) 
should be provided.

The Veteran's service medical records do not include any 
complaints, findings, or treatment for any psychiatric disorders.  
The private and VA treatment records since service include 
various psychiatric diagnoses including PTSD, depression, 
depression disorder, and anxiety.  In order to properly assess 
the Veteran's claim, a VA psychological examination should be 
accomplished.

A December 2008 VA outpatient treatment report notes that the 
Veteran received ten years of individual therapy at Harbor 
General Hospital.  Treatment reports from Harbor General Hospital 
have not been associated with the claims file.  

Additionally, the most recent VA outpatient treatment reports are 
dated in February 2009, when the Veteran was seen for psychiatric 
treatment.  Because there may be outstanding VA medical records 
that contain information pertinent to the Veteran's claims, an 
attempt to obtain any VA records dated after February 2009 should 
be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification required is satisfied.  38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159 (2010).  
Specifically, the Veteran should be asked 
to submit detailed information regarding 
his claimed in-service stressor, including 
the dates, times, and location of the 
claimed stressor, and the parties involved.  
38 U.S.C.A. § 5103(a) (West 2002).  In 
addition, the Veteran should be informed 
that in cases involving personal assault, 
evidence from sources other than the 
service records may corroborate the 
Veteran's account of the stressor incident.  
38 C.F.R. § 3.304(f)(4) (2010).  He should 
be instructed regarding the specific types 
of evidence that may be used to corroborate 
personal assault.  

2.  Obtain treatment records from Harbor 
General Hospital.  Contact the Veteran to 
obtain any necessary medical releases.  
Additionally, obtain any VA outpatient 
treatment reports dated after February 
2009.  If the Veteran identifies any other 
relevant medical records, those records 
should be obtained.

3.  Then, schedule the Veteran for a VA 
psychological examination.  The examiner 
should review the claims file and should 
note that review in the report.    The 
report of examination should include a 
complete rationale for all opinions 
expressed.  The examiner should provide the 
following information:

a)  Provide a full multiaxial 
diagnosis pursuant to DSM-IV.  
Specifically state whether each 
criterion for a diagnosis of PTSD is 
met.

b)  If a diagnosis of PTSD is 
appropriate, comment upon the link 
between the current symptomatology and 
any in-service stressor reported by 
the Veteran and provide an opinion at 
to whether it is at least as likely as 
not (50 percent or greater 
probability) related to the Veteran's 
military service.  Consideration 
should be given to evidence that might 
tend to support or corroborate the 
occurrence of a personal assault, such 
as evidence of behavioral changes.  38 
C.F.R. § 3.304(f)(4) (2010) (if 
examiner concludes that an in-service 
personal assault led to the 
development of PTSD, the evidence 
relied on to conclude that the assault 
occurred should be specifically 
noted).

c)  If a diagnosis or diagnoses other 
than PTSD are appropriate, the 
examiner should specifically state 
whether the diagnosis is at least as 
likely as not (50 percent or greater 
probability) related to the Veteran's 
military service.

4.   Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


